DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 5 and 12-13 have been amended, and claims 6-7 have been canceled  Claims 5, 8, and 12-13 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 8, and 12-13 have been considered but are moot in view of newly found reference Patel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0135172 A1), hereinafter referred to as Sun, in view of Papasakellariou (US 2017/0273056 A1, provisional application no. 62/313,900), and Patel et al. (US 2017/0094680 A1, provisional application no. 62/222,867), hereinafter referred to as Patel.

	Regarding claim 5, Sun teaches a user equipment (Sun - Fig. 1B; Paragraph [0009], note method for uplink transmission by a user equipment (UE); Paragraph [0037], note access terminals may be referred to or implemented as UEs) comprising:
	a controller configured to receive a dedicated signaling from a base station (Sun - Fig. 1B; Paragraph [0055], note processor 180 can include a transceiver processor associated with transceiver 160; Paragraph [0083], note the eNodeB may use RRC signaling (dedicated signaling) to assign the interlace (for each UE); Paragraph [0084], note the first interlace assignment may be received by the UE in RRC signaling), wherein
	the controller is configured to transmit an interlaced physical uplink control channel (PUCCH) based on interlace related information included in the dedicated signaling (Sun - Fig. 5; Paragraph [0095], note the UE having payload PL-A (representing a PUCCH as an example) for uplink transmission; Paragraph [0096], note assign interlace 0 for the uplink transmission of payload PL-A), and
	resource blocks used for the interlaced PUCCH transmission are arranged with a predetermined frequency interval (Sun - Fig. 5, note interlace 0 comprises RB0, RB10, RB20, etc. (frequency interval of 10RBs)).
	Sun does not teach wherein the controller is configured to: receive, from the base station, information indicating an interlace index; determine first resource blocks comprising an interlace based on the interlace index; receive, from the base station, resource block set information which indicates a resource block set; determine second resource blocks corresponding to the resource block set from among the first resource blocks comprising the interlace; and transmit the interlaced PUCCH transmission using the second resource blocks.
	In an analogous art, Papasakellariou teaches wherein the controller is configured to:
	receive, from the base station, information indicating an interlace index (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24, note a UE can be allocated by an eNB one or more interlaces of RBs (indicated by a type 2 RA field in a UL grant, see Paragraphs [0136] and [0138], provisional page 21 lines 4-7 and 16-19), assigning interlaces with consecutive indexes);
(Papasakellariou - Paragraphs [0111]-[0112], provisional page 12 lines 5-10, note the RA field of a UL grant indicates to a UE RB indices);
	receive, from the base station, resource block set information which indicates a resource block set (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24, note a UE can be allocated by an eNB one or more interlaces of RBs (indicated by a type 1 RA field of a UL grant, which can indicate multiple sets of RBs, see Paragraphs [0111] and [0113], provisional page 12 lines 5-8 and 14-15));
	determine second resource blocks corresponding to the resource block set from among the first resource blocks comprising the interlace (Papasakellariou - Paragraphs [0111]-[0112], provisional page 12 lines 5-10, note the RA field of a UL grant indicates to a UE set(s) of RB indices (as indicated by a type 1 RA field)); and
	transmit the interlaced PUCCH transmission using the second resource blocks (Papasakellariou - provisional page 20 lines 7-11, note some indexes of interlaces can be semi-statically configured for PUCCH transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into Sun in order to include allocate interlaces to UEs for PUCCH transmissions, improving channel estimation (Papasakellariou - Paragraph [0126], provisional page 17 lines 15-24).
	The combination of Sun and Papasakellariou still does not teach wherein the resource block set information indicates a resource block set allocated for PUCCH transmission; and determining resource blocks included in the resource block set allocated for the PUCCH transmission from among the first resource blocks comprising the interlace.
(Patel - Paragraph [0046], provisional paragraph [0033], note configuration message; Paragraph [0049], provisional paragraph [0033], note subcarrier identifier may identify the specific frequency or frequencies carrying the PUCCH within the selected set of resource elements); and
	determining resource blocks included in the resource block set allocated for the PUCCH transmission from among the first resource blocks comprising the interlace (Patel - Paragraph [0049], provisional paragraph [0033], note the subcarrier identifier may identify an interlace of frequencies across a channel bandwidth carrying the PUCCH within the selected set of resource elements).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Patel into the combination of Sun and Papasakellariou in order to enable dynamic configuration of the uplink control channel, avoiding resource blocking for scheduled uplink transmission (Patel - Paragraph [0028], provisional paragraph [0040]).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 5, except the claim is written in a method claim format.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 5, except the claim is written in an apparatus claim format, which is taught by Sun (Sun - Fig. 8 network entity 806, processing system 836, and memory 842).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Papasakellariou and Patel as applied to claim 5 above, and further in view of Enomoto et al. (US 2012/0307781 A1), hereinafter referred to as Enomoto.

	Regarding claim 8, the combination of Sun, Papasakellariou, and Patel does not teach wherein the resource blocks include a pair of resource blocks located at both ends of a system bandwidth within one slot.
	In an analogous art, Enomoto teaches wherein the resource blocks include a pair of resource blocks located at both ends of a system bandwidth within one slot (Enomoto - Fig. 3; Paragraph [0064], note in PUCCH, the PRB pairs are located in several resource blocks on both ends of the system bandwidth).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Enomoto into the combination of Sun, Papasakellariou, and Patel in order to include resource blocks at both ends of a system bandwidth in an interlace to increase frequency diversity (Enomoto - Paragraph [0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wei et al. (US 2015/0358826 A1) discloses scheduling a PUCCH transmission on a resource block interlace.
	Malladi et al. (US 2016/0036578 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461